Citation Nr: 1425878	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  09-28 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for deviated septum and/or sinus disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to January 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

This case was previously before the Board in January 2014 and remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the remand order in regard to the claim for entitlement to service connection for bilateral hearing loss.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of whether new and material evidence has been received to reopen claims for entitlement to service connection for a low back disability and entitlement to service connection for numbness of the bilateral legs secondary to a low back disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issues of entitlement to service connection for hepatitis C and entitlement to service connection for deviated septum and/or a sinus disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran does not have a left ear hearing loss disability for VA purposes.

2.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant has a right ear hearing loss disability that is related to service.


CONCLUSION OF LAW

A hearing loss disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim for entitlement to service connection for bilateral hearing loss.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter dated in September 2007 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a VA examinations in March 2008 and April 2014 to obtain an opinions as to whether any hearing loss found in the examinations was the result of service.  As discussed in the January 2014 remand, the March 2008 VA examiner's rationale for his opinion is inadequate.  Thus, the examination is not probative.  The Board finds the April 2014 VA opinion is adequate.  The opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  As the examination is adequate, there was substantial compliance with the mandates of the January 2014 remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

The appellant contends that he has bilateral hearing loss as a result of in-service exposure to hazardous noise.  For the reasons that follow, the Board concludes that service connection is not warranted.

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the "chronic disease" became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The appellant asserts that his bilateral hearing loss was caused by his exposure to loud noise and diving while on active duty.  

The appellant was evaluated in VA audiological examinations in March 2008 and April 2014.  At the March 2008 evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
25
40
LEFT
10
10
15
20
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 98 percent in the left ear.  

At the April 2014 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
30
40
LEFT
5
5
10
20
30

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 98 percent in the left ear.  See 38 C.F.R. § 3.385.

Based on the audiological test results, although the Veteran has mild sensorineural hearing loss in both ears, he meets the definition of a hearing loss disability for VA purposes in his right ear, but not in his left ear.  The left ear does not have an auditory threshold of 40 degrees or greater at 500, 1000, 2000, 3000 or 4000 Hertz, thresholds for at least three of these of these frequencies of 26 decibels or greater, or speech recognition scores of less than 94 percent.   

As the Veteran does not have a left ear hearing loss disability for VA purposes, service connection is not warranted.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  In this case, other than the appellant's assertions, the record contains no evidence of a diagnosis of a left ear hearing loss disability for VA purposes, at any time during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim).  As a lay person, the Veteran is not competent to report that he has a hearing loss disability for VA purposes, which is confirmed by audiological testing.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Without a current showing of a left ear hearing loss disability, service connection is not warranted.

In regard to the Veteran's right ear hearing loss, the Veteran does not have a current hearing loss disability for VA purposes.  In evaluating the second element of service connection, that of in-service incurrence, 38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.303(a) provide that due consideration shall be given to the places, types, and circumstances of a veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  The appellant asserts he was exposed to the noise of compressors running as a diver and that he had problems with his Eustachian tubes while diving.  See October 2013 Board Hearing Transcript (Tr.) at 3-4.  His Form DD 214 indicates his primary specialty was aeroscout observer.  Based on this history, the Board finds the appellant was likely exposed to loud noise in-service.  However, for service connection to be granted, competent evidence must show that the appellant has a current chronic disability that is at least as likely as not attributed to service.  

The Veteran's service treatment records reflect he had he did report some hearing problems in service, although he did not have a diagnosis of hearing loss for VA purposes.  

The appellant underwent a hearing examination in January 1987 for enlistment into service.  In the evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
20
LEFT
10
5
0
10
15

The evaluation indicates the appellant had normal hearing at the time of his entry into service.  He did have one reading of 30 decibels at 6000 Hertz in his left ear.  

The appellant underwent a hearing examination in  April 1989.  In the evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
15
LEFT
0
0
0
10
15

The Veteran had a result of 20 decibels at 6000 Hertz.  

An August 1990 service treatment record reflects that the Veteran was unable to clear his right ear.  He denied any decreased hearing.  A September 1990 service audiogram report indicates the Veteran had normal hearing bilaterally with good speech discrimination.  

In a February 1991 report of medical history, the Veteran reported a history of difficulty clearing his middle ear while under extreme pressure of sea depths.  

The appellant underwent a hearing examination at the time of his separation from the service in December 1991.  In the evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
25
LEFT
0
0
0
10
20

The results of the audiometric test indicate the appellant did not have hearing loss at the time of his separation from service.  He did have some degree of hearing loss in his right ear at 4000 Hertz and a slight worsening in both ears at 4000 Hertz.  In a December 1991 report of medical history, the Veteran reported having hearing loss.  He reported that it was due to diving frequently in the past with ear pressure.

After service, the first reference to hearing loss is the Veteran's claim for entitlement to service connection for hearing loss in August 2007.  In his claim, the Veteran stated that his hearing loss began in 1990.  In his September 2007 statement, the Veteran asserted that diving had squeezed his ear drums, causing a hearing deficit that had increased over the past 15 years.  At the March 2008 VA examination, the Veteran reported the onset of hearing loss as gradual beginning in 1992.  The Veteran also reported that his hearing loss began in service at the October 2013 Board hearing.  See Tr. at 3.  

As noted above, the March 2008 VA examiner did not provide an adequate rationale for his opinion.  Thus, the opinion is inadequate and not probative.  The April 2014 VA examiner found that the Veteran's hearing loss was not at least as likely as not caused by or a result of an even in military service.  The VA examiner stated that the Veteran reported hearing loss beginning "about 10 years ago," or 2004, 12 years post military service.  The examiner noted that service military records indicate normal hearing with a slight sensitivity los at 6 kHz in the left ear at entrance in January 1987.  However, three separate hearing evaluations conducted after January 1987 indicate normal hearing bilaterally.  Separation exam indicates normal hearing bilaterally.  The VA examiner stated that, "A significant shift in thresholds is NOT indicated."  As the VA examiner addressed the slight threshold shift, as requested in the January 2014 remand, and provided a full rationale for the opinion, the Board finds the opinion to be adequate.  Thus, the opinion is probative.  

The appellant has contended that he has a hearing loss disability that is related to service.  Although a lay person may be competent to report the etiology of or diagnose a disability, hearing loss is not the type of disorder which is susceptible to lay opinion concerning etiology or diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the appellant were competent to provide an opinion as to the etiology of or diagnose a disorder which is typically confirmed by audiological testing, the Board finds that the probative value of any such opinion is outweighed by that of the April 2014 VA examiner, who has education, training and experience in evaluating the etiology of hearing loss. 

The Board finds that a preponderance of the evidence is against a grant of service connection for right ear hearing loss.  The evidence does not support a finding that there was a nexus between the appellant's current hearing loss disability and his exposure to loud noise in service or squeezed ear drums.  The appellant's separation examination of December 1991indicates he did not have a hearing loss disability when he left the service.  The Veteran's hearing had worsened by 5 decibels at 400 Hertz in both years from his entrance examination.  The April 2014 VA examiner found that a significant shift in thresholds is not indicated.  

The Veteran is competent to report having symptoms of difficulty hearing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the Veteran reported that he had symptoms of hearing loss since service in his claim, at the March 2008 VA examination and at the October 2013 Board hearing, the April 2014 VA examination report reflects that he reported hearing loss began 10 years ago.  As the Veteran has made contradictory statements regarding the onset of his hearing loss, the Board finds the Veteran's assertion that he has had hearing loss since service to be less than credible.  Thus, service connection is not warranted on the basis of continuity of symptoms since service.

The Board has also considered whether presumptive service connection for chronic disease is warranted for hearing loss.  Hearing loss, as an organic disease of the nervous system, will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The evidence of record does not establish any clinical manifestations of hearing loss within the applicable time period.  Inasmuch, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  

In sum, the Board finds that the evidence is sufficient to establish that the appellant was exposed to loud noise in service.  Further, according to the findings of the April 2014 VA audiological examination, the appellant has a current right ear hearing loss disability.  However, the Board finds the evidence does not support a finding that the appellant's right ear hearing loss was related to service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The Veteran has also not been diagnosed with a left ear hearing loss disability during the period on appeal.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for  bilateral hearing loss.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to service connection for bilateral hearing loss is denied.



REMAND

In regard to the Veteran's claims for entitlement to service connection for hepatitis C and deviated septum and/or sinusitis, the Board finds that there has not been substantial compliance with the January 2014 remand order.

In the January 2014 remand, the Board noted that the Veteran had reported having unprotected sex with one person during service.  See Tr. at 21.  The Board requested a VA examination and the examiner was instructed to provide on opinion on whether it is as likely as not that the Veteran's current hepatitis C is related to any risk factors in service to include any unprotected sex.  In an April 2014 opinion, the VA examiner did not address the Veteran's reported of unprotected sex in service.  The examiner only noted that the Veteran did not have multiple sexual partners.   The examiner noted the Veteran had only had 10 partners with only 3 of which he was very serious.  As the VA examiner did not address the Veteran's report of unprotected sex in service in the rationale for the opinion, the opinion is inadequate.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the claim must be remanded for a new VA opinion.

The Board also finds that an April 2014 VA examination in regard to the Veteran's claimed deviated septum/sinus disability is inadequate.  The VA examiner found the condition was less likely as not caused by the claimed in-service injury, event or illness.  In the rationale, the VA examiner noted that the Veteran reported fluids in ears, ringing in ears and chronic nasal congestion for 2 years.  The VA examiner stated that on examination, there were no fluids in the ears or nasal congestion noted.  There was no deviated septum noted on the physical or X-ray.  However, the VA examiner did not address the Veteran's diagnosis of dysfunction of the Eustachian tube which is listed as an active problem in the Veteran's VA treatment records during the period on appeal.  An October 2013 VA treatment record reflects that the Veteran reported fluid in the right ear.  The assessment was Eustachian tube dysfunction (ETD).  An August 2006 VA treatment record, dated approximately one year prior to the date the Veteran filed his service connection claim, reflects that the Veteran had boggy mucosa, right greater than left with watery secretions.  The assessment was sinus/Eustachian tube dysfunction.  As the Veteran has consistently claimed he had fluid in his ears that is related to sinus problems caused by the deviated septum, and he has been diagnosed with Eustachian tube dysfunction during the period on appeal, the Board finds the VA examiner should have addressed whether the Eustachian tube dysfunction is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hepatitis C is related to any risk factors in service, to include the Veteran's report of unprotected sex in service.  The examiner should discuss the risk factors during service based on the history provided by the Veteran and the evidence in the claims file, in terms of whether it led to the Veteran's contraction of hepatitis C.

Forward the claims file to the VA clinician for review.  
The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

If the VA clinician determines that an examination is necessary to provide an opinion, such should be accomplished.

2.  Obtain a VA opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has had a sinus disability or residual of deviated septum, status post septoplasty, to include eustachian tube dysfunction, during the period on appeal, that is related to service, to include any symptomatology shown in service.

Forward the claims file to the VA clinician for review.  
The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

If the VA clinician determines that an examination is necessary to provide an opinion, such should be accomplished.

3.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for hepatitis C and entitlement to service connection for a deviated septum and/or a sinus disability.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


